           Case: 3:18-cv-00269-JMV Doc #: 84 Filed: 06/17/20 1 of 2 PageID #: 355




                                                     ORDER

          This motion is before the court upon Claimant/Cross-Defendant, Taquita Reynolds’s,1

    motion “to not attend the final settlement conference on June 18th, 2020… [and] to waive our

    right to a settlement at this time.” Doc. #83 at 1.

           There is no settlement conference set for June 18, 2020. There is a telephonic final pretrial

    conference setting as this case is set for trial on July 16, 2020. Furthermore, the assertion that

    “the judge gave Antonio Hughes and Charma H. Haskins the right to determine our

    disbursements although we did file our claimant forms” is simply factually inaccurate. The

    parties’ rights and obligations in this action will be determined at the upcoming trial.

           Finally, as the attendance of all counsel (including Ms. Reynolds, who is representing

    herself) is required at all final pretrial conferences (this one being held telephonically) absent

    prior excusal for good cause, Ms. Reynolds, having not established any good cause and

    representing herself, is not excused, but shall attend, the scheduled telephonic final pretrial


1
  Ms. Reynolds appears to also file this motion on behalf of fellow claimant/cross-defendant, Walter Baxter, who is
represented by counsel, Gordon Shaw, not Ms. Reynolds. To that extent, the motion is denied as improper. Should
Mr. Baxter wish to seek voluntarily dismissal from the case, pursuant to Rule 41, he should do so through his counsel.
           Case: 3:18-cv-00269-JMV Doc #: 84 Filed: 06/17/20 2 of 2 PageID #: 356




    conference. Should she—or any pro se litigant or counsel for represented parties—fail to do so,

    absent good cause established in advance of the conference, she will risk dismissal/default or

    other sanctions.2

        SO ORDERED this, the 17th day of June, 2020.


                                                        /s/ Jane M. Virden
                                                        UNITED STATES MAGISTRATE JUDGE




2
 “All scheduled conferences must be attended by counsel of record who will participate in the trial …. The court may
require the attendance or availability of the parties, as well as counsel. Should a party or his attorney fail to appear or
fail to comply with the directions of this rule, an ex parte hearing may be held and a judgment of dismissal or default
or other appropriate judgment entered or sanctions imposed.” L. U. Civ. R. 16(j)(6)(A).
